The bill filed in this case prayed for the reformation of a deed of real estate dated July 14th, 1921. The case was heard by Vice-Chancellor Fielder; he advised a decree dismissing the complainant's bill. One of the reasons stated by the learned vice-chancellor for such judicial action was: What the complainant really seeks is the performance of his wife's promise to convey. The complainant employed the scrivener to whom he and his wife stated their instructions, and, if the scriver misunderstood or failed to carry out their wishes, the conveyance was merely an abortive attempt to make complainant a promised gift.
With this reason given by the vice-chancellor for the conclusion we agree.
The decree of the court of chancery dismissing the complainant's bill of complaint is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
 For reversal — None. *Page 798